Order entered October 4, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00790-CR

                            JEREMY WAYNE MILLS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-72093-U

                                             ORDER
       Before the Court is court reporter Yolanda Atkins’s request for an extension of time to

file the reporter’s record. We GRANT the request to the extent we ORDER the reporter’s

record filed within THIRTY DAYS of the date of this order. Ms. Atkins is cautioned that

further extensions will be disfavored.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE